DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yokochi et al. (hereinafter Yokochi1) (US 20180181924 A1).
As to claim 1, Yokochi teaches a method comprising: 
connecting, by a computing device to a database of device profiles and using a communication protocol, to a field device [0074: “A maintenance device 8 maybe connected to the field device 4 by a maintenance operator.”]; 
identifying, by the computing device using the database a device profile of the field device [0034: “The vendor information acquirer 11 acquires the vendor information using identification for uniquely identifying field device. The identification information for uniquely identifying field devices is a serial No. (an identifier) assigned to each of field devices…The vendor information acquirer 11 transmits the identifier to the vendor information providing device 2…acquires vendor information corresponding to the transmitted identifier from the vendor information providing device 2.”] [0134: “Moreover, the maintenance management device 1 may be realized as a portion of the functions of other devices.” Therefore, the maintenance device 8 may include the maintenance management device 1.]; 
determining, a recommendation associated with management of the field device based on one or more of the device profile of the field device, a user profile of a user of the computing device, or a management history associated with one or more of the field device or the user [0041: “The maintenance plan creator 17 creates a maintenance plan of field devices…The maintenance plan creator 17 ascertains the usage condition of a filed device installed in a plant from information such a device ledger, a part replacement history, an operation history, or a calibration history of the field device acquired from the user information providing device 3 as the user information and creates a maintenance plan…”]; 
receiving, by a user interface, a user input corresponding to the recommendation, wherein the recommendation includes at least one of calibration of the field device, configuring the field device, and instructions that correct the recommendation to the user interface for the user input [0041: “The maintenance plan is a replacement plan, a calibration plan, and a purchase plan of field devices, or a budget plan based on these plans.”] [0044: “The execution state acquirer 18 acquires the execution state nu detecting an operation on an operating unit in a user interface (UI) that displays the operating unit that inputs the execution state on a display screen on which the recommendation content is displayed, for example. The operating unit is a button which is pressed when a maintenance operation corresponding to the recommendation content is performed”]; and 
sending, based on the user input, a device management command to manage the connected field device [0081: “The maintenance device 8 is a device that performs a maintenance operation of the field device4. The maintenance device 8 is a handheld terminal that performs maintenance items such as periodic inspection of the field device 4, changing of setting information (parameters) set to the field device 4, zero-point adjustment, loop test…”] [accordingly, operation commands must sent for performing those operations.”].
As to claim 2, Yokochi teaches wherein the determining the recommendation associated with the management of the field device comprises: determining whether the connected field device is associated with a device that has been previously managed [0035: “The usage condition of the field device is a part replacement history of a field device, an operation history of a field device, a calibration history of a field device.”].
As to claim 3, Yokochi teaches wherein the determining the recommendation associated with the management of the field device comprises:Appl. No. 16/405,395Page 3Response to Office Action dated 06/30/2022 based on determining that the connected field device is associated with the device that has been previously managed, receiving data indicating how the device that has been previously managed was managed in history by the user or another user with a same privilege as the user [0035: “The usage condition of the field device is a part replacement history of a field device, an operation history of a field device, a calibration history of a field device.”]; and determining, based on the received data indicating how the device that has been previously managed was managed in history by the user or the another user with the same privilege as the user, the recommendation associated with management of the field device [0041: “The maintenance plan creator 17 creates a maintenance plan of field devices…The maintenance plan creator 17 ascertains the usage condition of a filed device installed in a plant from information such a device ledger, a part replacement history, an operation history, or a calibration history of the field device acquired from the user information providing device 3 as the user information and creates a maintenance plan…”].
As to claim 4, Yokochi teaches wherein the determining the recommendation associated with the management of the field device comprises: based on determining that the connected field device is associated with the device that has been previously managed, receiving data indicating one or more operational steps or variable values used for management of the device that has been previously managed [0035: “The usage condition of the field device is a part replacement history of a field device, an operation history of a field device, a calibration history of a field device.”]; and determining, based on the received data indicating the one or more operational steps or variable values used for the management of the device that has been previously managed, the recommendation associated with management of the field device [0041: “The maintenance plan creator 17 creates a maintenance plan of field devices…The maintenance plan creator 17 ascertains the usage condition of a filed device installed in a plant from information such a device ledger, a part replacement history, an operation history, or a calibration history of the field device acquired from the user information providing device 3 as the user information and creates a maintenance plan…”].
As to claim 5, Yokochi teaches wherein the determining the recommendation associated with the management of the field device comprises: based on determining that the connected field device is not associated with the device that has been previously managed, receiving data indicating one or more pre-stored default operational steps or pre-stored default variable values associated with the connected field device [0035: “The usage condition of the field device is a part replacement history of a field device, an operation history of a field device, a calibration history of a field device.”]; and determining, based on the received data indicating the one or more pre-stored default operational steps or the pre-stored default variable values associated with the connected field device, the recommendation associated with management of the field device [0041: “The maintenance plan creator 17 creates a maintenance plan of field devices…The maintenance plan creator 17 ascertains the usage condition of a filed device installed in a plant from information such a device ledger, a part replacement history, an operation history, or a calibration history of the field device acquired from the user information providing device 3 as the user information and creates a maintenance plan…”].
As to claim 6, Yokochi teaches wherein the determining the recommendation associated with the management of the field device comprises:Appl. No. 16/405,395Page 4Response to Office Action dated 06/30/2022 receiving data indicating management types of the management operations the user has performed [0035: “The usage condition of the field device is a part replacement history of a field device, an operation history of a field device, a calibration history of a field device.”]; and determining, based on the received data indicating the management types of the management operations the user has performed, the recommendation associated with management of the field device [0041: “The maintenance plan creator 17 creates a maintenance plan of field devices…The maintenance plan creator 17 ascertains the usage condition of a filed device installed in a plant from information such a device ledger, a part replacement history, an operation history, or a calibration history of the field device acquired from the user information providing device 3 as the user information and creates a maintenance plan…”].
As to claim 7, Yokochi teaches wherein the identifying the device profile of the field device comprises comparing detected device profile with one or more known device profiles pre-stored in the database [0034: “The vendor information acquirer 11 transmits the identifier to the vendor information providing device 2…acquires vendor information corresponding to the transmitted identifier from the vendor information providing device 2.”], and the method further comprising: determining that one or more new known device profiles occur; and updating the database based on the one or more new known device profiles [0087: “Information on a field device is added to the device ledger when the maintenance operator installs the field device in the plant”].
As to claims 8-14, they relate to apparatus claims comprising the similar subject matters claimed in claims 1-6. Therefore, they are rejected under the same reasons applied to claims 1-6.
As to claim 15-20, they relate to computer-readable media claims comprising the similar subject matters claimed in claims 1-6. Therefore, they are rejected under the same reasons applied to claims 1-6.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yokochi was cited as a relevant art in the previous office action mailed on 01/06/2022.